AMENDMENT TO DISTRIBUTION AGREEMENT BETWEEN GPS FUNDS I AND CAPITAL BROKERAGE CORPORATION This Amendment (the “Amendment”) is entered into as of the 31st day of March 2011, by and between GPS Funds I (f/k/a AssetMark Funds), a Delaware statutory trust (the “Trust”), and Capital Brokerage Corporation, a California corporation (the “Distributor”). The parties hereby amend the Distribution Agreement dated as of the 1st day of May 2008 (the “Agreement”), as set forth below.Unless otherwise provided, capitalized terms used herein shall have the same meanings given to such terms in the Agreement. 1.Effective immediately, Appendix A of the Agreement is replaced with Appendix A attached hereto. The Agreement, as amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the day and year first above written. GPS Funds I /s/ Carrie E. Hansen Name: Carrie E. Hansen Title: President Capital Brokerage Corporation /s/ Scott E. Wolfe Name: Scott E. Wolfe Title: S.V.P. and Chief Compliance Officer APPENDIX A GuideMarkSM Large Cap Growth Fund GuideMarkSM Large Cap Value Fund GuideMarkSM Small/Mid Cap Core Fund GuideMarkSM World Ex-US Fund GuideMarkSM Opportunistic Equity Fund GuideMarkSM Core Fixed Income Fund GuideMarkSM Tax-Exempt Fixed Income Fund 2 # 1146604 v. 2
